DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–5 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0075973 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 July 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 31 July 2019.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
FUEL CELL METHOD FOR DETERMING FUEL GAS QUALITY FOLLOWING FILLING OPERATION.

Claim Interpretation
Claim(s) 5 recite(s) the contingent limitation "determining the fuel gas quality does not meet predetermined standard quality if it is determined that the output from the fuel cell has decreased after the filling operation." The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or the second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. Therefore, the broadest reasonable interpretation of claim 5 does not require the step of "determining the fuel gas quality does not meet predetermined standard quality if it is determined that the output from the fuel cell has decreased after the filling operation."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "predetermined standard quality." The term "predetermined" is a relative term that renders the claim indefinite.  The term "predetermined" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0029] describes predetermined standard quality is a fuel quality that enables the fuel cell to generate electricity at desired output rate, and is defined by hydrogen concentration. The term "desired" is also a relative term, which the specification does not provide a standard for ascertaining the requisite degree. The specification also does not describe the degree of the hydrogen concentration. Therefore, the limitation "predetermined standard quality" is indefinite.
Claim 2 recites limitations regarding a fuel cell system and a method of using the fuel cell system (e.g., the controller determines whether the output from the fuel cell has decreased by comparing the current value and the voltage value at normal operation time of the fuel cell system before the filling operation with the current value and the voltage value at the normal operation time of the fuel cell system after the filling operation). A single claim that claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claim 3 and 4 are directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claims 3 and 4 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "predetermined standard quality." The term "predetermined" is a relative term that renders the claim indefinite.  The term "predetermined" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0029] describes predetermined standard quality is a fuel quality that enables the fuel cell to generate electricity at desired output rate, and is defined by hydrogen concentration. The term "desired" is also a relative term, which the specification does not provide a standard for ascertaining the requisite degree. The specification also does not describe the degree of the hydrogen concentration. Therefore, the limitation "predetermined standard quality" is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2017/0170501 A1, hereinafter Im) in view of Takahashi (US 2003/0157383 A1) and Kawase et al. (US 2017/0331130 A1, hereinafter Kawase).
Regarding claims 1 and 2, Im discloses a fuel cell system comprising:
a fuel cell configured to generate electricity with oxidizing gas and fuel gas supplied to the fuel cell system (Fig. 1, [0018]);
a voltage sensor (62) configured to detect output voltage from the fuel cell (Fig. 2, [0026]);
a controller (60) configured to determine that fuel gas quality does not meet predetermined standard quality when the controller (60) determines output from the fuel cell has decreased using voltage values detected by the voltage sensor (62) after filling operation of the fuel gas into the fuel cell system (Fig. 2, [0026]);
wherein the controller (60) determines whether the output from the fuel cell has decreased by comparing the voltage value at normal operation time of the fuel cell system before the filling operation with the voltage value at the normal operation time of the fuel cell system after the filling operation (Fig. 2, [0026]).
Im does not explicitly disclose:
a current sensor configured to detect output current from the fuel cell; and
a controller configured to determine that fuel gas quality does not meet predetermined standard quality when the controller determines output from the fuel cell has decreased using current values detected by the current sensor; and
wherein the controller determines whether the output from the fuel cell has decreased by comparing the current value and the voltage value at normal operation time of the fuel cell system with the current value and the voltage value at the normal operation time of the fuel cell system.
Takahashi discloses a fuel cell system comprising a current sensor (12) configured to detect output current from the fuel cell (1, [0045]); a voltage sensor (13) configured to detect output voltage from a fuel cell (1, [0045]); and a controller (10) configured to determine that fuel gas quality does not meet predetermined standard quality when the controller (10) determines output from the fuel cell has decreased using current values detected by the current sensor (12) and voltage values detected by the voltage sensor (13, [0049]); and wherein the controller (10) 
Modified Im does not explicitly disclose:
a fuel gas tank;
a pressure sensor configured to measure pressure in the fuel gas tank,
wherein the controller is further configured to determine whether the filling operation has been performed using pressure values measured by the pressure sensor.
Kawase discloses a fuel cell system comprising a pressure sensor (29) configured to measure pressure in a fuel gas tank (20, [0042]), wherein a controller (48) is further configured to determine whether a filling operation has been performed using pressure values measured by the pressure sensor (29, [0042]) to improve the safety of the fuel cell system (Fig. 1, [0051]). Im and Kawase are analogous art because they are directed to fuel cell systems. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fuel cell system of modified Im with the fuel gas tank and pressure sensor of Kawase in order to improve the safety of the fuel cell system.
claim 5, Im discloses a method of determining fuel gas quality, the fuel gas being filled into the fuel cell system for supplying the fuel gas to a fuel cell (Fig. 1, [0030]), the method comprising:
determining whether filling operation has been performed (Fig. 2, [0026]);
determining whether output from the fuel cell has decreased with voltage values of output voltage from the fuel cell (Fig. 2, [0026]); and
determining the fuel gas quality does not meet predetermined standard quality if it is determined that the output from the fuel cell has decreased after the filling operation (Fig. 2, [0026]).
Takahashi discloses a method of determining fuel gas quality, the method comprising determining whether output from a fuel cell has decreased with current values of output current and voltage values of output voltage from the fuel cell (1, [0049]) to improve the power generation efficiency (Fig. 1, [0062]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fuel cell system of Im with the current sensor of Takahashi in order improve the power generation efficiency.
Modified Im does not explicitly disclose:
a fuel gas tank.
Kawase discloses a fuel cell system comprising a fuel gas tank (20, [0042]) to improve the safety of the fuel cell system (Fig. 1, [0051]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fuel cell system of modified Im with the fuel gas tank of Kawase in order to improve the safety of the fuel cell system.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2017/0170501 A1) and Takahashi (US 2003/0157383 A1) and Kawase (US 2017/0331130 A1) as applied to claim(s) 1 above, and further in view of Kurtz et al. (US 2018/0068497 A1, hereinafter Kurtz).
Regarding claim 3, modified Im discloses all claim limitations set forth above, but does not explicitly disclose a fuel cell system, further comprising:
a location detector configured to detect a location of the fuel cell system,
wherein the controller is further configured to obtain a filling location where the filling operation has been performed on the fuel cell system from the location detector, and
the controller stores the filling location obtained just before the determination if the controller determines that the fuel gas quality does not meet the standard quality.
Kurtz discloses a system (100) comprising a location detector (190) configured detect a location of the system (100, [0053]), wherein a controller (12) is further configured to obtain a filling location where the filling operation has been performed on the system (100) from the location detector (190, [0053]), and the controller (12) stores the filling location obtained just before the determination if the controller (12) determines that the fuel gas quality does not meet the standard quality (Fig. 3, [0053]) to prevent the system from filling at a location with bad fuel (Fig. 3, [0054]). Im and Kurtz are analogous art because they are directed to vehicles. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fuel cell system of modified Im with the location detector of Kurtz in order to prevent the system from filling at a location with bad fuel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725